t c memo united_states tax_court raymond r weigel petitioner v commissioner of internal revenue respondent docket no filed date john d moats for petitioner william r davis jr for respondent memorandum findings_of_fact and opinion fay judge by statutory_notice_of_deficiency dated date respondent determined deficiencies in and additions to petitioner's federal income taxes in the amounts listed below year deficiency dollar_figure big_number big_number big_number additions to tax sec_6651 dollar_figure big_number -- big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision are whether any portion of improvements made by goshorn construction pipeline inc goshorn petitioner's wholly owned corporation to property owned by petitioner and leased to goshorn in constituted a constructive_dividend to petition- er whether any portion of disbursements made to or on behalf of petitioner by goshorn during the years through constituted dividends to petitioner whether pursuant to sec_6651 petitioner is liable for additions to tax for the tax years and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorpo- rated herein by this reference at the time the petition was filed petitioner resided in arvada colorado tangaree weigel not a party to this case was petitioner's wife for all the years at issue 1in the statutory_notice_of_deficiency respondent deter- mined that petitioner did not have a sufficient basis under sec_1366 to deduct s corp losses of dollar_figure in the tax_year petitioner conceded this determination leasehold improvements from through the years at issue petitioner was the sole stockholder of goshorn a pipeline construction corporation in goshorn had its principal offices pincitend and wadsworth boulevard in denver colorado denver premises however due to an urban renewal project goshorn's denver premises were con- demned and goshorn was forced to relocate goshorn had several criteria for the location of its new offices including heavy industrial zoning adequate yard space for vehicles and equip- ment and office space goshorn located three lots of real_property pincite eudora street in commerce city colorado eudora property which met its criteria for a new location the eudora property could be zoned to accommodate heavy industrial use had ample yard space and had an existing house that could be used as an office petitioner purchased the eudora property for dollar_figure in during and in later years petitioner leased the third lot lot to goshorn for dollar_figure a month the leasing arrangement was memorialized in a standard two-page lease that petitioner's secretary purchased from an office supply store petitioner was not able to locate the document at trial 2petitioner's accountant advised petitioner to purchase the property and lease the land back to goshorn construction pipeline inc goshorn in order to reduce any gain on a subsequent sale of the property commerce city required that certain improvements be made to the eudora property in order to obtain the rezoning goshorn needed to conduct its business during goshorn made improvements to lot necessary to comply with commerce city's industrial zoning requirements and to meet goshorn's business needs the required improvements costing dollar_figure consisted of a paved parking lot and improvements to convert the pre- existing_building on lot into office space goshorn occupied and used the premises from the time the improvements were made until it ceased doing business in during petitioner in consultation with lloyd sweet jr petitioner's certified_public_accountant and with the real_estate agent involved in the purchase of the eudora property determined that the fair market rental value of the eudora property and surrounding rental properties was dollar_figure per acre per month lot which was the portion goshorn leased con- sisted of acres thus a rent of dollar_figure per month was charged the leasehold improvements were reported on form_4562 deprecia- tion and amortization as 5-year_property on goshorn's federal tax returns in goshorn stopped renting lot from petitioner subsequently lot was leased to a third party for dollar_figure per month respondent determined that the leasehold improvements made to the eudora property by goshorn during constituted a tax- able dividend to petitioner for that year petitioner challenges this conclusion claiming that the leasehold improvements were not taxable dividends loans during the taxable years at issue goshorn made transfers of cash to petitioner there are no notes memorializing any of these cash transfers goshorn's transfers to petitioner were disclosed in goshorn's financial statements that were given to third parties goshorn has never declared a dividend respondent determined in the notice_of_deficiency that these advances characterized as loans on goshorn's financial statements were in fact dividends to petitioner respondent determined that petitioner received dividend income in the following amounts tax_year amount dollar_figure big_number big_number big_number according to its fiscal_year federal_income_tax return as of date goshorn had no outstanding loans to stockholders and had unappropriated retained earnings_of dollar_figure during goshorn's tax_year ending date goshorn made transfers of dollar_figure to or for the benefit of petitioner and petitioner was credited with dollar_figure in reduc 3the dollar_figure credited to petitioner during the fiscal_year ending date consisted of two overall amounts the tions to these transfers included in the amounts transferred for petitioner's benefit by goshorn was dollar_figure to ray weigel inc no amounts were credited as reductions to the transfers from goshorn to ray weigel inc during goshorn's tax_year ending date thus there was a net transfer to petitioner for the tax_year ending date of dollar_figure as of date goshorn reported unappro- priated retained earnings_of dollar_figure for its tax_year ending date goshorn made two separate transfers to petitioner or to entities solely owned by petitioner first goshorn recorded a transfer of dollar_figure to technical packaging inc d b a tek-pak tek-pak an s_corporation engaged in the packaging business during the tax years at issue petitioner was the sole shareholder of tek-pak as of date goshorn's books_and_records reflected that the amount receivable from tek-pak had been reduced by dollar_figure to dollar_figure as of date goshorn's books_and_records reflected that the amount receivable from tek-pak had been reduced to zero second goshorn recorded a transfer to petitioner per- sonally in the amount of dollar_figure petitioner was credited first dollar_figure was a credit for the dollar_figure monthly rent due petitioner from goshorn the remaining dollar_figure consisted of three transfers from petitioner's wife tangaree weigel to goshorn with a dollar_figure reduction to that amount for the accrual of goshorn's rent to petitioner for goshorn's tax_year ending date goshorn reported unappropriated retained earnings_of dollar_figure during all of the tax years at issue petitioner and goshorn each held percent of the shares of stock in racon construction co racon a c_corporation engaged in construction the com- bining balance_sheet of goshorn and racon for their tax years ended date reflects as an asset dollar_figure as the amount due from stockholder the detailed balance sheets of goshorn state that as of date there was dollar_figure due from the stockholder late filing penalty petitioner requested an automatic_extension for filing a federal_income_tax return until date and a further extension for filing until date petitioner and his wife filed their joint federal_income_tax return on date petitioner applied for and received an extension of time to file a federal_income_tax return until date petitioner and his wife filed their joint federal_income_tax return on date petitioner and his wife filed their joint federal_income_tax return on date opinion leasehold improvements respondent argues that dollar_figure in leasehold improvements made to lot of the eudora property which was owned by peti- tioner and leased to goshorn constituted constructive_dividend income to petitioner for the following reasons we disagree with respondent's argument generally improvements made by a lessee to a leasehold estate where fair rent to the lessor of the property is otherwise provided for do not result in realization of income by the lessor in the year of improvement or upon the termination of the lease sec_109 sec_1_109-1 income_tax regs see 305_us_267 here petitioner and goshorn agreed on an equitable rent of dollar_figure per month for the eudora property respondent directs our attention to jaeger motor car co v commissioner tcmemo_1958_223 affd 284_f2d_127 7th cir where we decided a taxpayer received dividend income consisting of improvements made by his wholly owned corporation to a building that it leased from him the outcome was predi- cated in part on the year-to-year term of the lease between the taxpayer and his corporation id here petitioner's secretary selected a sample form with a month-to-month lease_term therefore respondent contends that goshorn's leasehold improve- ments resulted in dividend income to petitioner in evaluating a leasing arrangement between a taxpayer and his wholly owned corporation we must consider not only the lease itself but also the testimony of witnesses and the surrounding circumstances cf 54_tc_221 explaining that many factors are reviewed by a court in determining if a lease is for a specified or indefinite term petitioner testified that the premises were purchased solely with the intent of leasing a portion to goshorn we find it probative that goshorn did lease these premises for many years up until the time it was forced out of business for financial reasons further the nature of the improvements indicates that they were made for the long-term benefit of goshorn's business given the testimony and the surrounding circumstances we believe peti- tioner intended that the leasing arrangement with goshorn would continue for an extended duration the facts herein are more in the mode of 37_tc_1134 the taxpayer in bardes leased real_property to his closely_held_corporation and that corporation constructed a building costing dollar_figure on the taxpayer's land id pincite we held that the improvements made by the corpora- tion did not result in dividend income to the taxpayer id pincite like the taxpayer in bardes petitioner here has leased the land to his wholly owned corporation under commercially reason- able terms the rent was established at an amount commensurate with that charged for similar parcels of real_estate in the same locale additionally petitioner intended that the duration of the lease extend well beyond the month-to-month term indicated in the document thus as in bardes the expenditures incurred by petitioner's corporation were in fact made pursuant to bona_fide business transactions between petitioner and goshorn conse- quently we hold that petitioner did not realize dividend income as a result of goshorn's expenditures_for leasehold improvements loans a distribution by a corporation to a shareholder constitutes a loan rather than a constructive_dividend if at the time of its disbursement the parties intended that the shareholder repay the loan 962_f2d_1077 1st cir affg tcmemo_1990_636 93_f2d_921 8th cir affg 35_bta_701 56_tc_556 affd without published opinion 474_f2d_1338 3d cir the issue of whether a transfer by a corporation to a shareholder constitutes a loan or a constructive_dividend is a factual issue which depends pri- marily upon the good-faith intention of the shareholder to repay the amounts received and the intention of the corporation to require repayment 85_tc_1005 transfers to a shareholder of a closely_held_corporation require special scrutiny because of the unfettered control exercised by that shareholder id peti- tioner bears the burden_of_proof that the amounts in question were loans and not constructive dividends rule a 290_us_111 petitioner testified that the amounts were intended as loans his statement of intent must be considered in the context of the surrounding circumstances 627_f2d_1032 10th cir affg tcmemo_1978_306 courts have typically weighed the following objective factors in order to determine whether a shareholder's receipts from a corporation constitute dividends rather than loans a the taxpayer's degree of control_over the corporation b the existence of restrictions on the amount of disbursements c the corporate earnings and dividends history d the use of customary loan documentation such as promissory notes security agreements or mortgages e the ability of the shareholder to repay f the treatment of the disbursements on the corporate records and financial statements g the creation of legal obligations such as payment of interest repayment schedules and maturity dates h the corporation's attempts to enforce repayment and i the shareholder's intention or attempts to repay the loan 728_f2d_945 7th cir 605_f2d_1146 10th cir 505_f2d_873 n 5th cir nahikian v commissioner tcmemo_1995_161 no single factor is determinative 611_f2d_866 boecking v commissioner tcmemo_1993_497 a the taxpayer's degree of control_over the corporation petitioner had exclusive unfettered control_over goshorn mr sweet testified that petitioner was involved in all phases of the business from participation in respondent's audit to management decisions such unrestrained control weighs in favor of constructive dividends epps v commissioner tcmemo_1995_297 b the existence of restrictions on the amount of disbursements between date and date goshorn's books recorded that petitioner's loan account increased from zero to dollar_figure petitioner never testified that a ceiling existed on the amount that he could borrow from goshorn this factor weighs in favor of constructive dividends crowley v commissioner supra pincite c the corporate earnings and dividends history generally a distribution by a corporation to its share- holders to the extent of earnings_and_profits is a dividend unless the distribution is within one of the exceptions of the code sec_301 sec_316 dolese v united_states supra pincite during the tax years at issue goshorn reported earnings between dollar_figure and dollar_figure the disbursements to petitioner were never greater than goshorn's retained earnings goshorn never declared a dividend for any of the years that petitioner owned and operated it these factors militate against a finding of a bona_fide loan crowley v commissioner supra pincite d the use of customary loan documentation petitioner did not execute any notes to goshorn reflecting his obligation to repay these amounts additionally goshorn was never provided a security_interest against any of petitioner's property customary loan documentation is not a prerequisite to a bona_fide loan but its absence unquestionably is relevant to the parties' intent id pincite the absence of loan documentation leaves the taxpayer with one less string to strum for the factfinder id e the ability of the shareholder to repay whether the shareholder at the time of the disbursement has a realistic ability to repay it is a factor which sheds light on his intentions baird v commissioner tcmemo_1982_220 petitioner testified that the sums in question were intended to be fully repaid through the sale of either lot or lot of the eudora property petitioner testified that in or he received an offer to purchase lot of the eudora property for dollar_figure but that a sale never came to fruition as of novem- ber the date of trial the eudora property was encum- bered by three deeds of trust securing obligations totaling approximately dollar_figure to the aurora national bank petitioner believes his equity in the eudora property to be approximately dollar_figure million in addition to the eudora property petitioner also owns his personal_residence and the property adjacent to his residence petitioner testified that the property adjacent to his personal_residence has a value of at least dollar_figure respondent argues petitioner is unable to repay the moneys advanced to him by goshorn the secured loans encumbering the eudora property amount to dollar_figure petitioner also owes approximately dollar_figure for unpaid unemployment taxes for his corporations goshorn racon and tek-pak additionally petitioner is personally liable for dollar_figure of unpaid debts of goshorn in total petitioner owes various creditors dollar_figure million dollars other than his testimony the record is devoid of anything to support petitioner's valuation of the eudora property his residence or the property adjacent to his resi- dence petitioner bears the burden_of_proof rule a there is nothing in the record to support petitioner's contention that he had the ability to repay the amounts in question there- fore we agree with respondent that petitioner has failed to prove that he owns assets that equal the amount of his debt f the treatment of the disbursements on the corporate records goshorn recorded the disbursements to petitioner as loans on its corporate books petitioner and mr sweet discussed the disbursements for the purpose of preparing goshorn's financial statements and tax returns additionally the disbursements were disclosed to goshorn's bank during the process of negotiating loans from the bank these circumstances weigh in favor of treating the disbursements as loans g the creation of legal obligations taking into account the absence of any loan documentation petitioner failed to prove that any definite maturity_date existed for the loans during the years in issue the only funds that goshorn credited against petitioner's shareholder loan account consisted of the rent that goshorn owed petitioner for_the_use_of the eudora property goshorn's rent was dollar_figure per month for the and tax_year goshorn credited dollar_figure each year to petitioner's loan account for rent ie months at dollar_figure per month however in and goshorn only paid dollar_figure and dollar_figure in rent respectively thus for and petitioner only reduced his shareholder loan amount by dollar_figure and dollar_figure therefore for and there was no regular repayment schedule petitioner has failed to prove a fixed maturity_date and has not made fairly regular repayments thus he has failed to prove that legal obligations were created and this factor weighs in favor of treating the disbursements as dividends not loans h the corporation's attempts to enforce repayment petitioner produced no evidence of any steps taken by goshorn to compel repayment of the amounts that it carried as an account receivable from shareholder this factor weighs in favor of treating the distributions as constructive dividends i the shareholder's intention or attempts to repay repayment is strong evidence that a disbursement was intended as a loan crowley v commissioner f 2d pincite where corporate_distributions are repaid in full or in part from time to time a true loan is indicated baird v commissioner supra here petitioner has made numerous repayments over the years first petitioner's largest credits against his loan account came from the rent that goshorn owed petitioner for_the_use_of the eudora property these credits totaled dollar_figure during the years in issue second petitioner has also been repaying a number of goshorn's liabilities petitioner has been personally paying goshorn's liabilities to reddi-mix concrete a debt of about dollar_figure and to a pipeline company for material a debt of about dollar_figure these payments amount to approximately dollar_figure finally in date petitioner and his wife personally borrowed dollar_figure from the aurora national bank and used the loan proceeds to repay a preexisting note goshorn owed the bank goshorn reduced petitioner's shareholder loan account by the amount of proceeds this loan was secured_by a lien on peti- tioner's principal_residence these repayments weigh in favor of treating the disbursements as loans summary in summary despite petitioner's testimony that he intended the advances to be loans the objective factors heavily weigh in favor of constructive dividends therefore we sustain respon- dent's determination that for tax years and the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively constitute dividends to petitioner rather than loans addition_to_tax for late filing sec_6651 imposes an addition_to_tax for a tax- payer's failure to timely file a return unless the taxpayer shows that the failure is due to reasonable_cause the amount added to the tax i sec_5 percent of the tax required to be shown on the return if the failure is for not more than one month with an additional percent for each additional month or fraction there- of during which the failure continues but not to exceed per- cent in the aggregate sec_6651 sec_301_6651-1 proced admin regs for purposes of calculating the addition_to_tax the date prescribed for filing is determined by taking into account any extension of time for filing granted by respon- dent sec_301_6651-1 proced admin regs petitioner bears the burden of proving that reasonable_cause existed for such failure rule a 469_us_241 56_tc_1324 affd without published opinion 496_f2d_876 5th cir cepeda v commissioner tcmemo_1993_477 affd without published opinion 56_f3d_1384 5th cir petitioner failed to timely file his federal_income_tax return his federal_income_tax return due on octo- ber owing to extensions was not filed until date petitioner asserts that the lateness of the return resulted from a change from one accounting firm to another mr sweet testified that he was not involved in preparing petitioner's return for the record sheds virtually no light on why the return was filed late petitioner has failed to show that he exercised ordinary business care and prudence in filing his federal_income_tax return see united_states v boyle supra pincite petitioner obtained a filing extension through date for his federal_income_tax return petitioner and mrs weigel filed their federal_income_tax return on date petitioner obtained no extensions for his federal_income_tax return which was due_date petitioner's federal_income_tax return was filed on date petitioner claims that the and federal_income_tax returns were filed late because of difficulties in obtaining information from an employee of tek-pak at trial petitioner asserted that the person whom he hired to run tek-pak an s_corporation of which petitioner was sole shareholder did not provide petitioner with all the documents that he needed in order to file his returns petitioner failed to explain however what steps if any he took to obtain the records from tek-pak in any event he has not established that any difficulty he encountered in that regard amounts to reasonable_cause for the delinquent filing of the returns see sec_301_6651-1 proced admin regs petitioner has failed to show why the additions to tax for late filing should not apply to him for and we hold that petitioner is liable for the additions to tax for failing to timely file his and federal_income_tax returns to reflect the foregoing decision will be entered under rule
